              Case 4:20-cv-00559-JST Document 16 Filed 05/27/20 Page 1 of 2




1    Trinette G. Kent (State Bar No. 222020)
     KENT LAW OFFICES
2    Four Embarcadero Center, Ste. 1400
     San Francisco, CA 94111
3    Telephone: (480) 247-9644
     Fax: (480) 717-4781
4    tkent@kentlawpc.com

5    Attorneys for Plaintiff, Camp Drug Store, Inc., an Illinois corporation

6                        UNITED STATES DISTRICT COURT
            NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO DIVISION
7
      CAMP DRUG STORE, INC., an Illinois
8     Corporation, individually and as the
      representative of a class of similarly-
9     situated persons,
                                                     Case No. 20-cv-559-JST
10                               Plaintiff,
                                                     NOTICE OF VOLUNTARY
                                                     DISMISSAL PURSUANT TO FED.
11                 v.
                                                     R. CIV. PRO 41(a)(1)
12    IBEAT, INC. d/b/a 100 PLUS,

13                               Defendant.

14         NOW COMES Camp Drug Store, Inc., by and through its attorneys, and pursuant

15   to Fed R. Civ. Pro. 41 (a) (1) (A) (ii), hereby voluntarily dismisses all of its claims against

16   IBeat, Inc. with prejudice, with each party to bear its own costs, fees, and expenses. This

17   dismissal disposes of the entire action.

18

19

20

21

22

23

23
              Case 4:20-cv-00559-JST Document 16 Filed 05/27/20 Page 2 of 2


 1
 1    Dated: May 27, 2020                      Respectfully submitted,
 2
 2                                                    CAMP DRUG STORE, INC., an Illinois
 3                                                    Corporation,
 3
 4                                             By: /s/ Trinette G. Kent
 4
 5                                             Trinette G. Kent (State Bar No. 222020)
 5                                             KENT LAW OFFICES
 6                                             Four Embarcadero Center, Ste. 1400
 6                                             San Francisco, CA 94111
 7                                             (480) 247-9644
 7                                             tkent@kentlawpc.com
 8
 8
 9   Additional counsel for plaintiff:
 9
10   Phillip A. Bock
10   Tod A. Lewis
11   BOCK, HATCH, LEWIS & OPPENHEIM, LLC
11   134 N. La Salle St., Ste. 1000
12   Chicago, IL 60602
12   (312)658-5500
13   service@classlawyers.com
13
14                                       CERTIFICATE OF SERVICE
14
15         I HEREBY CERTIFY that on May 27, 2020, I caused to be served true and correct
15
16   copies of the foregoing to be served by email on:
16
17
17   IBeat, Inc. d/b/a 100 Plus
18   c/o Ryan P. Howard, Owner
18   41 S Park St.
19   San Francisco, California 94107
19   ryan@100plus.com
20
20                                                    /s/ Trinette G. Kent
21
21
22
22

23

23                                                2
